Citation Nr: 0001929	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-00 015A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to December 1956, 
and from February 1957 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Cleveland, Ohio RO that, among other things, denied a claim 
of entitlement to service connection for a nervous disorder.  
In July 1999, the veteran informed the RO that he would be a 
resident of West Virginia in August 1999.  Therefore, 
jurisdiction of the claims file was transferred to the 
Huntington, West Virginia RO.  

In October 1995, the veteran appealed a denial of an 
increased rating for service-connected heart disability.  
However, by a November 1995 rating decision, a 100 percent 
rating was granted by the RO.  Given that no greater rating 
is available for this disability, the Board finds that 
further action on this issue is not required.  See 38 C.F.R. 
§ 4.104 (1999).  The Board also notes that the veteran 
initiated an appeal of certain actions taken in a February 
1999 rating decision.  A statement of the case was issued by 
the RO in June 1999, but no substantive appeal was thereafter 
filed.  38 C.F.R. § 20.200 (1999).  Consequently, the only 
issue now before the Board is the claim of service connection 
for psychiatric disability.  

(The Board notes that the veteran has maintained that his 
appeal is of a denial of service connection for a "nervous" 
disorder, not a "psychiatric" disorder.  In this regard, 
the Board notes that these terms have been used 
interchangeably by the RO to mean a psychiatric disability, 
not a neurologic disorder.  Given that this issue is the only 
one developed for appellate review, the Board will use the 
term "psychiatric" in the same manner as the RO.)



FINDING OF FACT

Evidence has been presented which implicitly links a 
psychiatric disorder with the veteran's military service or 
already service-connected disability.


CONCLUSION OF LAW

The claim of service connection for a psychiatric disorder is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial 

burden, the appeal must fail because, in the absence of 
evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The Board finds that the veteran's claim of service 
connection for a psychiatric disorder is well grounded.  The 
veteran claims that his psychiatric disability either had its 
onset in service or was the result of service-connected 
disability.  He claims that service-connected paroxysmal 
atrial tachycardia (PAT) has had many residual effects such 
as depression.  He also states that he was prescribed Valium 
in service, not for PAT, but because he had developed an 
extreme fear of having a heart attack and dying.  He also 
notes that this fear led to his anxiety and, ultimately, 
caused depression.  

The veteran's service medical records show that, in 
February 1970, paroxysmal atrial flutter was diagnosed.  In 
April 1974, Valium was prescribed.  The records also show 
that the veteran had requested refills of Valium on a regular 
basis from July 1975 to September 1977.  A March 1974 
periodic examination report indicates that the veteran had a 
nervous problem related to work and medical problems.  In 
January 1976, when the veteran reported having had daily 
episodes of palpitations, which had left him with an 
unpleasant nervous feeling in the chest, he also complained 
of general fatigue and nervousness.  When he was seen in 
February 1976 for complaints of his heart fluttering, it was 
noted that he had had nervousness.  A January 1978 separation 
examination report indicates that the veteran's PAT/flutter 
was controlled.  In his report of medical history, it was 
noted that the veteran had had "worry and nervous trouble, 
concern over medical problems, primarily P.A.T."  The 
veteran reported that he had had depression or excessive 
worry, and indicated that his then-current medications 
included Valium.  His DD-214 reveals that his military 
occupational specialty was an air traffic control operator 
from June 1961 to June 1965, and air traffic control 
technician from June 1965 to June 1969.

Post-service treatment records show that, at a May 1978 VA 
examination, the veteran complained that a heart flutter made 
him nervous, exhausted, and unable to relax.  VA outpatient 
treatment records also show that, since March 1992, the 
veteran has received psychiatric treatment.  At a March 1992 
VA examination, generalized anxiety disorder was diagnosed.  
At a May 1993 VA examination, dysthymia was diagnosed.  In 
March 1996, the veteran was found to have depression and 
anxiety.


The medical evidence also contains correspondence from a 
private clinical neuropsychologist at the Flexman Clinic, 
dated in March 1992, indicating that the veteran was 
evaluated in February and March 1992.  The neuropsychologist 
opined that a great deal of fear and apprehension secondary 
to the veteran's significant medical problems had begun to 
surface.  It was the neuropsychologist's belief that this was 
creating a significant depression for the veteran.  Other 
correspondence from the same neuropsychologist, dated in 
August 1992, indicates that the veteran continued to receive 
psychological treatment for his nervous condition and 
difficulties associated with his medical problems.  The 
neuropsychologist noted that, after reviewing notes made from 
the veteran's medical records in service, it was noted on 
several occasions that the veteran had had problems with 
nervousness as an air traffic controller, depression, and 
nervous conditions.  The neuropsychologist noted that the 
veteran had been treated with Valium for his emotional 
difficulties.  The neuropsychologist further opined that the 
veteran's medical records clearly establish an existing 
condition while in the military.

The reasonable inferences from reading the private 
neuropsychologist's letters, in connection with the other 
evidence of record, lead the Board to conclude that the 
veteran's claim of service connection for a psychiatric 
disorder is well grounded.  In other words, there is a strong 
suggestion by competent authority that the veteran has some 
sort of psychiatric disorder that is attributable to his 
military service or to service-connected disability.  Under 
these circumstances, the Board finds that the claim of 
service connection for a psychiatric disorder is well 
grounded.  


ORDER

The claim of service connection for a psychiatric disorder is 
well grounded; to this extent, the appeal is granted.



REMAND

Because the Board has concluded that the claim of service 
connection for a psychiatric disorder is well grounded, VA 
has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; Epps, supra.

Although the veteran has submitted private medical opinions, 
dated in March and August 1992, which suggest that he suffers 
from a psychiatric disorder which originated in service or 
may be attributable to an already service-connected 
disability, it is not clear that the neuropsychologist's 
opinions were based on a thorough review of the veteran's 
entire history, especially review of records prepared 
contemporaneous with his military service.  VA examination 
and outpatient treatment records, most recently from May 1993 
to March 1996, do not contain a opinion regarding the 
etiology of the veteran's then-diagnosed anxiety, depression, 
or dysthymia.  Therefore, in light of the uncertainty as to 
whether the veteran's diagnosed anxiety, depression, or 
dysthymia was the sort of disability contemplated by the 
March and August 1992 opinions, the Board finds that further 
evidentiary development would be helpful to clarify such 
relationship.  In cases such as this, VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to provide the 
appellant with a thorough and contemporaneous medical 
examination, one that includes a medical opinion as to 
whether the claimed disability is related to service.  Moore 
v. Derwinski, 1 Vet. App. 401, 405-06 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of psychiatric treatment that 
has not already been made a part of the 
record, including treatment reports from 
the private neuropsychologist at the 
Flexman Clinic, and the RO should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  


2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The examiner should review the entire 
claims file, including the veteran's 
service medical and personnel records.  
The examiner should provide an opinion as 
to the medical probabilities that any 
currently diagnosed psychiatric disorder 
is related to military service, any 
event(s) coincident with service, or to 
already service-connected disability.  An 
opinion should be set forth as to whether 
any service-connected disability has 
caused a worsening of any psychiatric 
disability.  All opinions should be 
reconciled with the opinions set forth in 
March and August 1992 by the clinical 
neuropsychologist.

3.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


